HOUGH, Circuit Judge
(after stating the facts as above). We ,have been favored with a very able argument for plaintiff in error, yet remain of opinion that most of the assignments of error do not require extended comment. .Some of them rest upon no exception, and some are in form insufficient; yet we have examined all, to ascertain whether *792any injustice has resulted from matters not well covered technically. Gruher v. United States, 255 Fed. 474, at page 478, 166 C. C. A. 550.
We are of opinion that no injustice was done; it is true that Covelli could not have been convicted without the evidence of his accomplice, Conti; but we cannot be concerned with what in substance is a complaint that the jury believed Conti rather than Covelli. The circumstances corroborating Conti were numerous, each perhaps insignificant in itself, but in the aggregate quite sufficient to satisfy the jury and the law.
One point requires consideration, as it is jurisdictional, though we are satisfied no one thought of it below. The indictment charges the formation of the conspiracy within the Eastern district of New York, and no place is fixed in respect of the overt acts alleged. Since such an indictment will lie either in the jurisdiction where the conspiracy is formed, or in any jurisdiction where an overt act in aid of the conspiracy is executed, the argument is suggested that conspiracy is a continuing offense, and any and every conspiracy is reborn every time an overt act in aid thereof is committed; therefore, even if the conspiracy was not actually formed in the Eastern district, this indictment is sustainable, if any overt act is proven to have been committed therein.
We shall not dwell on this argument, or its applicability to the case' at bar, but consider the simpler question, whether there was enough evidence to go to the jury in respect of the place of forming conspiracy. Proof was ample that the scheme of confederation, whereby Covelli was to furnish the money and Conti was to get therefor the unlawful drugs in Italy and bring them back to Covelli, was formed in the brain of the latter, and by him announced to Conti, when the latter, in Brooklyn, stated that he was going to Italy for his health. To this plan Conti objected, in substance, that it was dangerous business. Covelli sought to reassure him on this point, whereupon Conti said that he would “tell you f Covelli] before I leave what I will do.” Then, added Conti, “Six days or a week before I leave I told him.” Evidence then followed thus:
By Conti: “Q. Was that six days before you left that you called him? A. Tes.
“Q. And how did you call him? A. I call his place on the telephone. I was calling him, because I had got my ticket.”
' This telephone call by Conti was from Manhattan; Covelli answering from Brooklyn. Conti was then asked:
“Q. What did he say? A. He said, ‘Come and see me;’ and I told him that I didn’t have much time, so he said, ‘All right, I will come to see you tomorrow at your house’"
—which house was in Manhattan. Covelli accordingly came to Manhattan with $1,000, and gave it to Conti for drug purchases.
It is quite clear, as argued for plaintiff in error, that if Conti had rejected the whole matter and refused to accept the $1,000 when the two men met in Manhattan, there would have been no indictable conspiracy; but this is no more than recognition of that locus poenitentiae always afforded by the conspiracy siacute, which forbids indictment or pun* ishment unless the formed conspiracy be followed by an overt act. *793We think the inference strong that, since Conti testified that he had said to Covelli, “I will tell you before I leave what I will do,” and then added, “And six days or a week before I leave I told him,” that the telling was over the telephone. Covelli certainly interpreted what was told over the telephone as an invitation to bring the $1,000—as a statement that his proposition was accepted. Thus the conspiracy was formed the moment the minds of these men met, and this occurred when Covelli in Brooklyn heard Conti’s assenting voice.
Since we feel justified in drawing this inference, we think the jury was justified in drawing the same; the verdict shows that they did so. Undoubtedly it would have been more artistic, and better practice, to direct the attention of the jury more specifically to this point; but it! is quite obvious from the bill of exceptions that no counsel at the trial thought of the matter now so acutely pressed. We may add that on this point, also, we are quite sure that no injustice was done.
Judgment affirmed.